Citation Nr: 1009397	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-11 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection a right thumb disorder.

3.  Entitlement to service connection for a left groin 
disorder.  

4.  Entitlement to service connection for a psychiatric 
disorder, including posttraumatic stress disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a heart disorder.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to April 
1990 and from February 4, 1991, to February 19, 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claims on the title page.

The issues of entitlement to service connection for a left 
knee disorder, and a heart disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There were no in-service complaints or findings 
pertaining to hypertension during either period of service, 
there is no competent evidence that hypertension was 
manifested to a compensable degree within one year following 
discharge from either period of service, there is 
no competent evidence of a continuity of hypertension 
symptomatology post service, and there is no competent 
evidence linking hypertension to either period of service.  

2.  There were no in-service complaints or findings 
pertaining to a right thumb disease or injury during either 
period of service, there is no competent evidence of a 
continuity of thumb symptomatology post service, and there is 
no competent evidence linking a right thumb disorder to 
either period of service.  

3.  A pulled left groin strain was shown during the Veteran's 
second period of service, but there is no competent evidence 
of a current disability.  

4.  There were no in-service complaints or findings 
pertaining to a psychiatric disorder, there is no independent 
corroborating evidence of in-service stressor(s), and no 
competent evidence of a current diagnosis of posttraumatic 
stress disorder or any other psychiatric disorder.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by either 
period of service and may not be presumed to have been 
incurred during either period of service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R.. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  A right thumb disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303. 

3.  A left groin disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R.. §§ 3.102, 3.159, 3.303. 

4.  A psychiatric disorder, to include posttraumatic stress 
disorder, was not incurred in or aggravated by service, and a 
psychosis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R.. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in November 2006 of the information and evidence needed to 
substantiate and complete a claim for service connection, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  VA also informed the Veteran of how disability 
evaluations and effective dates are assigned.  
 
VA has fulfilled its duty to assist the claimant, including 
obtaining service treatment records.  The Veteran has 
submitted private medical records.  The Board notes that in 
the November 2006 letter, the RO requested that the Veteran 
complete a VA Form 21-0781, "Statement In Support Of Claim 
For Service Connection for Post-Traumatic Stress Disorder."  
The Veteran never returned the document, and the RO informed 
him in both the July 2007 rating decision and the February 
2008 statement of the case of his failure to submit the 
requested information.  The Board finds the Veteran has been 
given ample opportunity to provide that information.
 
VA has not provided the Veteran with an examination in 
connection with the claims being decided.  For the claims 
being decided, however, medical examinations are not 
required.  In this regard, the Secretary must provide a VA 
medical examination when there is: (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; and 
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 
5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c)(4)(i).
 
In McLendon, the United States Court of Appeals for Veterans 
Claims (Court) addressed each of the above elements and how 
the Board must apply the facts of the case to the law 
regarding when an examination was necessary, with which the 
Board has complied.  

Regarding the claims of entitlement to service connection for 
a left groin disorder and a psychiatric disorder, to include 
posttraumatic stress disorder, there is neither competent 
evidence of current disabilities nor competent evidence of 
chronic symptoms of either a left groin disorder or a 
psychiatric disorder, to include posttraumatic stress 
disorder, at any time during the appeal by either medical 
professionals or the Veteran himself.  Thus, element (1) has 
not been met.  Without competent evidence of a current 
disability VA is not required to provide an examination or 
medical opinion in connection with these two claims.

As to the claims of entitlement to service connection for 
hypertension and a right thumb disorder, there is competent 
evidence of diagnoses of hypertension and of right thenar 
eminence strain.  Thus, element (1)-competent evidence of a 
current disability-has been met.  However, where the 
evidence is lacking is in elements (2) and (3)-establishing 
an in-service event and establishing that the current 
disability may be related to the in-service event.  The Board 
will address element (2) first.  
 
The Veteran claims that hypertension began in 1988, during 
his first period of service.  See VA Form 21-526, Veteran's 
Application for Compensation or Pension, received October 
2006, on page 7.  The service treatment records, however, 
show no elevated blood pressure readings during either period 
of service.  Thus, the Veteran's allegations of in-service 
hypertension are rejected since no in-service blood pressure 
reading meets the criteria for hypertension.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) (2009) (Hypertension 
for VA purposes means that the diastolic blood pressure is 
predominantly 90 or more or systolic blood pressure is 
predominantly 160 or more.  Hypertension must be confirmed by 
readings taken two or more times on three different days.).  
Additionally, no medical professional diagnosed the Veteran 
with hypertension in-service.  A March 1990 report of medical 
examination shows that his blood pressure was 114/68.  In a 
report of medical history completed by the Veteran at that 
time, he denied any history of high or low blood pressure.  
Thus, the appellant's March 1990 statement which he made 
contemporaneously with his first period of service 
contradicts his current statements, made 16 years after 
discharge from service.  

Accordingly, to the extent that the Veteran claims in-service 
hypertension, the Board rejects his current allegations as 
not credible and accords the statement the appellant made in 
1990 more probative value since it was offered 
contemporaneously with service.  Statements made 
contemporaneously with the time period in question tend to be 
credible, and the appellant's own statement at that time is 
entirely consistent with the blood pressure readings shown in 
the service treatment records.  

As to the claim of entitlement to service connection for a 
right thumb disorder, the Veteran has indicated that this 
disability had its onset on February 7, 1991, during his 
second period of service.  See VA Form 21-526, Veteran's 
Application for Compensation or Pension, received October 
2006 on page 7.  There is no separation examination from that 
period of service, but there is a service treatment record 
dated February 7, 1991.  That record shows the Veteran 
complained of left knee discomfort with walking or running 
and left groin strain.  There is nothing in that record to 
indicate that the Veteran had injured his thumb.  Thus, to 
the extent that the Veteran is now claiming he injured his 
thumb at that time, the Board rejects his current allegation 
as not credible since there was no report of any thumb 
problems at that time.  The absence of evidence in support of 
an alleged fact clearly is an evidentiary circumstance that 
weighs against the existence of the alleged fact.  The 
Veteran had the sense to report knee and groin pain.  
Therefore, the Board finds that if the Veteran had chronic 
right thumb pain, he would have reported that fact as well.  
Instead, the medical record is silent for any right thumb 
pain or injury.  Accordingly, the Board finds that element 
(2), establishing an in-service event has not been met.  See 
McLendon, 20 Vet. App. at 82.  

Moreover, even if the Board conceded that the Veteran 
sustained a right thumb injury or experienced right thumb 
pain in service, the appellant has made no attempt to provide 
evidence of a continuity of symptomatology.  For example, his 
application for benefits shows that the first time he was 
treated for a right thumb disorder after service was August 
2005-14 years following his discharge from his second period 
of service.  He has not alleged that his right thumb has 
bothered him since 1991.  In fact, the submissions from the 
Veteran to VA provide, at best, minimal information.  
Additionally, in the August 2005 medical record that shows a 
diagnosis of right thenar eminence pain, the examiner 
attributed such diagnosis to the Veteran's report of biking 
six miles for the prior three weeks.  Thus, the cause of his 
right thumb pain was attributable to a post-service incident 
that occurred well over 10 years after service.  Therefore, 
neither the Veteran nor a medical professional has provided 
evidence of a nexus to service.  The Board finds that element 
(3) has not been met either via the Veteran or a medical 
professional.  

Because elements (2) and/or (3) have not been met as to the 
claims involving hypertension and a right thumb disorder, the 
Board need not reach element (4)-whether there is sufficient 
competent medical evidence to decide the claim.  Hence, an 
examination was not necessary to make a decision on these 
claims for service connection.
 
The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicholson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  

Analysis
 
The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and private medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, 
(2) in-service occurrence or aggravation of a disease or 
injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 
 
After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims of entitlement to service connection for 
hypertension, a right thumb disorder, a left groin disorder, 
and a psychiatric disorder, including posttraumatic stress 
disorder.  The reasons follow.

As to the Veteran's claim for service connection for 
hypertension, the service treatment records are silent for 
symptoms or a diagnosis of hypertension.  At entrance in 
March 1986, the appellant's blood pressure was 178/68.  Blood 
pressure readings in April, June and October 1987 were each 
within normal limits.  A March 1990 report of medical 
examination recorded his blood pressure as 114/68.  In a 
March 1990 report of medical history the appellant denied any 
history of ever having high or low blood pressure.  Thus, 
there was no evidence of hypertension during the Veteran's 
first period of service.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 7101, Note (1).  

The Veteran's second period of service occurred less than one 
year after the Veteran's first period.  A February 1991 
service treatment record shows that the Veteran's blood 
pressure was 120/60.  This is the only blood pressure reading 
from the Veteran's second period of service.  This document 
is both evidence against a finding hypertension was 
compensably disabling within one year following discharge 
from the first period of service, and evidence against a 
finding that hypertension had its onset during the Veteran's 
second period of service.  See id.

The first documented showing of a diagnosis of hypertension 
is in a December 2003 private medical record, which is more 
than 12 years after the Veteran's final term of active duty, 
which is additional evidence against the claim.  See Maxson 
v. West, 12 Vet. App. 453 (1999) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  There is no 
competent evidence of record establishing a nexus between the 
post service diagnosis of hypertension and either of the 
Veteran's periods of services.  

In the Veteran's application for compensation benefits, he 
indicated that hypertension began in 1988.  The service 
treatment records preponderate against that assertion.  The 
Veteran is not competent to state he was diagnosed with 
hypertension.  To the extent that his claim implies that he 
was told he had hypertension back then, the Board rejects 
such implication as not credible because the service 
treatment records contradict both his current allegations and 
the statement he made at service discharge in 1990 when he 
denied any history of high blood pressure.  

As to the claim of entitlement to service connection for a 
right thumb disorder, the Veteran has not provided any 
information for why he believes that the post service 
diagnosis of right thenar eminence pain is attributable to 
service.  He has not alleged a disease or injury in service.  
The only assertion he has presented to VA is that the right 
thumb disorder had its onset in February 1991, which is 
during the Veteran's second period of service.  There are two 
February 1991 service treatment records but neither addresses 
anything associated with the right thumb.  Thus, to the 
extent that the Veteran claims he incurred some sort of right 
thumb injury at the same time he injured his left knee and 
left groin, the Board rejects such allegation as not 
credible.  The facts provided in the February 1991 service 
treatment record do not discuss a right thumb disability, and 
the Board finds that the right thumb was not injured at that 
time.  It is not reasonable to conclude that the Veteran 
would report pain in only two areas (groin and knee) if he 
was actually experiencing pain in three areas.  The absence 
of evidence in support of an alleged fact is an evidentiary 
circumstance that weighs against the existence of the alleged 
fact.

Additionally, the Veteran has not provided any evidence of a 
continuity of symptomatology involving a right thumb 
disorder.  In a VA Form 21-526, he essentially admits that he 
did not receive treatment for the right thumb until August 
2005, a period of more than 14 years.  Maxson.  Even then, 
when the Veteran was seen in August 2005, the examiner 
diagnosed right thenar eminence pain and attributed it to a 
strain from biking for the prior three weeks.  This is 
further evidence against a nexus between the post service 
diagnosis of right thenar eminence pain and service.  
 
As to the claim of entitlement to service connection for a 
left groin disorder, a February 1991 service treatment record 
from the Veteran's second period of service shows that the 
Veteran was diagnosed with a left groin strain.  He was sent 
to orthopedics, wherein he was diagnosed with pulled 
adductor.  Thus, an in-service injury is shown, and the 
Veteran is competent to report such injury.  However, the 
post service medical records do not show any current 
disability associated with the left groin.  

The Veteran has not attempted to provide lay evidence of a 
current disability or evidence of a continuity of 
symptomatology since the February 1991 groin strain.  For 
example, in his notice of disagreement, he stated that all of 
his medical disorders were "received or aggravated" during 
service and to consult his service treatment records.  In his 
substantive appeal, he again requested that VA look at his 
service treatment records.  It is possible that the Veteran 
does not fully understand the requirement for service 
connection.  Just because a disease or injury is shown in 
service does not mean that such will automatically be service 
connected.  There needs to be evidence of a current 
disability, and a current disability involving the left groin 
is not shown by the record.

The same analysis can be applied to the Veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
There is no competent evidence of a current psychiatric 
disorder, to include a diagnosis of posttraumatic stress 
disorder.  In the November 2006 letter to the Veteran, the RO 
requested the claimant to provide evidence necessary to 
establish service connection for posttraumatic stress 
disorder, to include facts necessary to verify any claimed 
in-service stressor.  The Veteran has not responded.  In 
statements to VA, he has made no mention of what happened in 
service that caused either a posttraumatic stress disorder or 
any other psychiatric disorder.  Moreover, the appellant has 
not even attempted to describe any psychiatric symptoms he 
experiences or has experienced either during service or 
currently.  On this particular claim, there is a complete 
lack of evidence of an in-service incident, a current 
disability, and any evidence between service and the time the 
Veteran filed his current claim for service connection.

Therefore, as to the claims of entitlement to service 
connection for a left groin disorder and a psychiatric 
disorder, to include posttraumatic stress disorder, service 
connection is denied because of the lack of any competent 
evidence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of a 
present disability there can be no valid claim); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (service connection 
may not be granted unless a current disability exists).  As 
noted above, the Veteran has not provided enough lay 
statements to establish a current disability.  

In light of the evidence preponderating against the claims of 
entitlement to service connection for hypertension, a right 
thumb disorder, a left groin disorder, and a psychiatric 
disorder, including posttraumatic stress disorder, the 
benefit of the doubt doctrine is not applicable, and service 
connection cannot be granted.  38 U.S.C.A. § 5107(b).  
Accordingly, the claims are denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection a right thumb disorder is 
denied.

Entitlement to service connection for a left groin disorder 
is denied.  

Entitlement to service connection for a psychiatric disorder, 
including posttraumatic stress disorder, is denied.


REMAND

As to the remaining claims of entitlement to service 
connection for a left knee disorder and a heart disorder, the 
Board finds that the Veteran is entitled to VA examinations 
in connection with these claims.  

During the Veteran's first period of service, he was seen 
with complaints of left knee pain in April 1987, which had 
lasted longer than three weeks.  He was diagnosed with 
patella bursitis.  

The Veteran was seen for left knee pain during his second 
period of service.  In February 1991, he was diagnosed with 
patellofemoral joint syndrome after reporting complaints of 
pain with increased activity.  An August 2005 private medical 
record shows that the Veteran has been diagnosed with 
possible left meniscal damage.  Because a current left knee 
disorder may be associated with the Veteran's service, and 
because there is insufficient competent medical evidence on 
file for VA to make a decision on the claim further 
development is in order.  McLendon, 20 Vet. App. at 81.

As to the heart disorder, the service entrance examination 
from the Veteran's first period of service, dated March 1986, 
shows that he was diagnosed with "mild aortic stenosis."  
He underwent additional testing.  An April 1986 
electrocardiographic study was within normal limits.  

A May 1986 record shows that Archer Baskerville, M.D., 
entered an impression of a heart murmur, which was "probably 
a pulmonic flow murmur."  The examiner stated that he 
doubted it was congenital heart disease.  

A May 1986 medical record from Dr. Baskerville that 
echocardiography revealed a normal aortic root and left 
atrial internal diameters, a normal aortic valve, a normal 
mitral valve, normal pulmonic and tricuspid valves, a non-
dilated, non-hypertrophied left ventricle with excellent 
function and wall motion, a non-dilated right ventricle and 
right atrium, and absent pericardial effusion.  The 
appellant's ejection fraction was 67 percent.  

A July 1988 report noted that the appellant had been 
diagnosed with a heart murmur in March 1986, and that he had 
been initially disqualified for enlistment due to aortic 
stenosis.  This report stated that the appellant was allowed 
to enlist after extensive studies revealed no cardiac 
abnormalities.  

The remainder of the service treatment records from the first 
period of service are silent for any heart complaints or 
diagnoses.  The March 1990 report of medical examination 
shows that clinical evaluation of the heart was normal.  An 
electrocardiogram was not, however, conducted.

The Veteran's second period of service began on February 4, 
1991.  A February 13, 1991, service treatment record shows 
that the Veteran was seen for complaints of chest pain during 
physical training.  It was noted that the appellant had 
aortic stenosis which was "long known."  An 
electrocardiographic study done at that time shows an 
"abnormal" finding.  It was recommended that the Veteran be 
discharged for "good of service."  The impression was left 
ventricular hypertrophy.  He was discharged as of February 
19, 1991.  

A December 2003 private medical record shows that the Veteran 
reported having an irregular heart beat in service.  The 
examiner noted that the plan was for the Veteran to undergo 
an electrocardiogram.  Whether the Veteran underwent such 
test is unknown.  Hence, further development is in order.

While the December 2003 private medical record shows a 
diagnosis of an irregular heart beat, which is not 
necessarily a disability, the Board finds that an examination 
is necessary to make a decision on this claim.  Clearly the 
Veteran had some issues with his heart, as he underwent heart 
evaluations during both periods of service, and it appears he 
was discharged from his second period of service as a result 
of his heart.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the 
Veteran authorize in writing VA to attempt 
to obtain all private treatment records, 
including test results, associated with 
his claimed left knee and heart disorders.  
The Veteran may submit this evidence 
himself as well.  If the Veteran has 
received treatment from any VA facility 
for the left knee and/or heart disorders, 
he should inform the RO/AMC so that it may 
obtain this evidence.

2.  Thereafter, the RO should schedule the 
Veteran for a VA cardiovascular 
examination.  The claims folder, including 
the service treatment records, is to be 
made available to the cardiologist for 
review in conjunction with the 
examination.  Any testing deemed necessary 
by the cardiologist should be conducted.  
Based on a review of the claims folder and 
the results of the examination, the 
cardiologist must state whether the 
Veteran has any current cardiovascular 
disability, other than hypertension.  The 
examiner is to then opine whether it is at 
least as likely as not that the current 
cardiovascular disorder was permanently 
aggravated during the Veteran's second 
period of service in February 1991.  The 
examining physician must provide detailed 
reasons for all rendered opinions.

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why the 
causation of any diagnosed heart disorder 
is unknowable.

VA examiner must append a copy of their 
curriculum vitae to the examination report.

3.  The RO should also schedule the 
Veteran for a VA joints examination.  The 
claims folder, including the service 
treatment records, is to be made available 
to the examiner for review in conjunction 
with the examination.  Based on a review 
of the claims folder and the results of 
the examination, the examiner must state 
whether the Veteran has a current left 
knee disability.  The examiner is asked to 
opine whether it is at least as likely as 
not that the current left knee disability 
was incurred during either or both periods 
of the Veteran's service (the Veteran's 
periods of service are October 1986 to 
April 1990, and from February 4 to 19, 
1991.  The examining physician should 
provide detailed reasons for all rendered 
opinions.

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why the 
causation of any diagnosed left knee 
disorder is unknowable.

VA examiner must append a copy of their 
curriculum vitae to the examination report.

4. The RO/AMC must notify the Veteran that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO/AMC should 
readjudicate the claims of entitlement to 
service connection for left knee and heart 
disorders.  As to the heart disorder, the 
application of the presumption of 
soundness must be addressed as to both 
periods of service.  If any benefit is not 
granted, the Veteran and his 
representative, if any, should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


